UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HYEGATE, LLC, ET AL.,

Plaintiff,
20-cv-6295 (JGK)
- against —
ORDER
ASHOT BOGHOSSIAN,

Defendant.

 

JOHN G. KOELTL, District Judge:

The Clerk issued a Certificate of Default as to Ashot
Boghossian on April 28, 2021. ECF No. 17. The petitioners
should file an Order to Show Cause for a Default Judgment in
compliance with Section VII of the Individual Practices,
available at https://nysd.uscourts.gov/hon-john-g-koeltl.

SO ORDERED.

Dated: New York, New York

May 10, 2021 ~

. 7 John G. Koeltl
‘United States District Judge

 

 
